ROBERT L. BLAND, Judge.
On June 5th, 1941, Ervin Asbury was driving state road commission truck 130-127 on Central avenue, in the city of *71Charleston, Kanawha county, West Virginia. He stopped on account of traffic at Patrick street. Claimant, driving in his automobile, was also waiting on traffic on Central avenue. He was behind the state truck. When the state truck backed up to allow a car approaching from the right to enter the avenue it struck the front end of claimant’s automobile, damaging its emblem and moulding. The state truck proceeded out on Patrick street toward South Charleston, the driver not knowing that he had backed the truck into claimant’s car and caused the above mentioned damage.
Claimant is, therefore, allowed an award of six dollars ($6.00.)